IN THE COURT OF APPEALS OF IOWA

                                   No. 19-1616
                               Filed May 12, 2021


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

KOURTNEY SHONTEZ HALL,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Robert B. Hanson,

Judge.



      Kourtney Hall appeals his judgment and sentence for two counts of

suborning perjury and two counts of obstructing prosecution. AFFIRMED.




      John J. Sullivan of Sullivan Law Office, P.C., Oelwein, for appellant.

      Thomas J. Miller, Attorney General, and Linda J. Hines, Assistant Attorney

General, for appellee.




      Considered by Vaitheswaran, P.J., and Greer and Schumacher, JJ.
                                          2


VAITHESWARAN, Presiding Judge.

       Kourtney Hall appeals his judgment and sentence for two counts of

suborning perjury and two counts of obstructing prosecution.          He challenges

(1) the sufficiency of the evidence supporting the jury’s findings of guilt; (2) the

admission of video evidence; and (3) the denial of his new trial motion.

I.     Sufficiency of the Evidence

       Hall argues “[t]here was insufficient evidence to support the jury’s verdict

that [he] suborned perjury” and “obstructed prosecution.”         “In evaluating the

sufficiency of the evidence, we consider whether ‘the finding of guilt is supported

by substantial evidence in the record.’” State v. Ernst, 954 N.W.2d 50, 54 (Iowa

2021) (citation omitted).

       A.     Suborning Perjury

       The jury was instructed the State would have to prove the following

elements of suborning perjury:

              1. On or about the afternoon [and evening] of May 5th, 2019,
       the defendant reasonably believed that [a woman] would be placed
       under oath to make a statement of fact.
              2. The defendant “procured” or offered an “inducement” to [the
       woman] with the “specific intent” that she then conceal “material”
       facts known to her.

The jury was further instructed, “‘Procure’ means to initiate or bring about an event;

to cause something to be done; to contrive or acquire,” and, “‘Induce’ or

“inducement” means to offer something of benefit or value or a reason which would

influence, persuade, coax, encourage or invite a person to act.”

       A reasonable juror could have found the following facts. A woman who once

dated Hall had multiple virtual visits with him while he was housed at the Polk
                                          3


County Jail. The woman was an important witness in another criminal case

involving Hall. She was subpoenaed to have her deposition taken in that case.

She testified she “was pretty stressed out, but [she] wasn’t going to go against the

law and not do it, you know, because [Hall] was [her] boyfriend at the time.” She

understood she “could get in trouble by the law” if she did not show up.

      The day before the deposition, the woman had two video visits with Hall.

During the first visit, which was recorded and admitted, Hall made the following

statements:1

              Just because you don’t go to church doesn’t mean that you’re
      gonna go to jail or anything is going to happen to you, you know what
      I’m saying. Like obviously, you didn’t go to church last week and
      nothing happened, you know what I’m saying. So if you don’t go to
      church this week, nothing will happen . . . . Like, you know like,
      people try to scare you and stuff like that and tell you that something
      bad will happen to you and blah blah this just cuz you don’t go to
      church, you know what I’m saying.
              ....
              I’m being honest, nothing will happen to you. You know those
      religious people, they crazy, you know. They are just, oh my god so
      religious . . . . They think everyone is going to hell. I don’t want to go
      to hell. You know what I’m saying. But just because you don’t go to
      church does not mean, you didn’t go to church last week on Lent
      Friday. You know. So why would you get in trouble if you didn’t go
      this Sunday.
              ....
              Listen so I went to court on Friday and since nobody, you
      already know, everything, they said they have to drop a charge, and
      then they said if the same thing happens on Monday, then everything
      gets [] dropped. I am so [] excited. So don’t say anything, you know
      what I’m saying, I’m just telling you, like it is amazing. And I know
      you are not gonna go to church, I know you aren’t gonna go to church
      so, but this means you don’t go to church, doesn’t mean you are
      going to hell. I want you to remember that.
              ....



1 The video was not formally transcribed. We have informally attempted to capture
the gist of the conversation.
                                     4


           Look you haven’t done anything in your entire life . . . they are
not gonna just gonna clink clink. You are not going to hell.
           ....
           I would never let anything happen to you. You know how I
am. If that was the case, I would be like go to church, go to church,
you know what I’m saying. . . . I’d be damned if I let anything happen
to you, except for me being gone, I guess I did let that happen, that
makes me feel bad. I feel like a piece of shit, you know what I’m
saying. I been missing you man. I miss you a lot. You are like so []
like you look like one of those Laguna Beach girls over there.
           ....
           You have never been to church right, but see, why if you
haven’t been to church now, why start, you know, why would you
start, that’s all I’m saying. It’s happened to me before, and you know
I’m not going to church, and nothing ever happened to me and I had
a little bit of a record.
           ....
           I’m just telling you my personal experience, and everybody in
here, you know where I’m at. Nothing, when you don’t go to church,
nothing happens, you know what I’m saying. Like it’s just a fact. It’s
a fact.
           ....
           I’m just excited, like Monday, tomorrow, if everything goes []
good, I will be [] home. Quick as hell. . . . [I]f everything goes good
. . . I’ll be coming home.
           ....
           Then I get to [] be with the person I love the most. . . . And
make up. Can I just kiss and make up please. Can you allow me to
do that? Please, just please. I’m being honest. You remember what
somebody else told you about church and what happened. . . . Listen
you didn’t go to church last week and nothing happened right.

During a second visit on the same day, Hall said:

         Where’s the first place you want to go when we get out?
That’s what I think about.
         ....
         You aren’t going to church tonight are you? . . . Babe, stop
doing that, don’t scare me like that. Listen, I promise you, I don’t
know how many different ways, how many different people have to
tell, I even talked to the CO about it, and he said everything is cool.
And I don’t really, [expletive] the CO, I trust my lawyer.
         ....
         Everything will be fine babe, stop worrying about it. Get a
good night sleep. . . . I’ll be home soon . . . you will be good. I
promise. You know I would never let anyone hurt you . . . it hurts
                                            5


       my heart every day. That’s why I’m trying to do everything so I make
       sure I’m home with you. Like even.
                ....
                It’s easy as hell, I don’t know why you are tripping. . . . I’ve
       already talked about this . . . I hate I have to reiterate myself over
       and over again. You didn’t go to Sunday last week and nothing
       happened to you. . . . I don’t understand.
                ....
                Listen, it doesn’t matter, babe, you still had it, and you didn’t
       go. . . . It doesn’t matter. Nothing happened, just like nothings gonna
       happen when you didn’t go to church today, you know what I’m
       saying. I don’t know why you are tripping.
                ....
                I shouldn’t have to understand . . . I told you my experience,
       and nothing [] happened to me. I’m telling you other people’s
       experience you know about going to church . . . and nothing
       happened. But I don’t understand why you don’t believe me. . . . I
       don’t understand, what do I have to do? . . . [Y]ou should not be
       crying, this should be like . . . oh ya tomorrow I’m gonna have a good
       day at [] court and I’m gonna be [] out asap. And I’m gonna be able
       to see you. It’s just not that hard.
                ....
                Please, just please don’t be selfish. Please. You got to go to
       a concert, you got to spend time with your family the whole weekend,
       spend time with your family, and you are over here crying and
       nothing is going to happen to you. It doesn’t make any sense to me.
       Nothing happened to you before, and nothing is gonna happen now.
                ....
                Just please, you know what I’m saying, I want to see you, I
       miss you, . . . I miss holding you, I miss laying with you, I miss kissing
       you, everything will be fine. That’s what you should be worried about
       . . . you need to worry about what’s it is going to be like when I’m out
       there with you . . . are we are having fun, going out to eat . . . .

       During a third visit, recorded a day after the deposition, Hall made the

following statements:

              I don’t know what you want me to say. I’m scared to say
       anything. I got new charges. . . . The reason I’m so upset is cuz I
       love you more than you love me. You don’t love me, you know what
       I’m saying. . . . No . . . you don’t.

Hall also said the woman “spit in [his] face.” He told her he had “three more new

[] charges” and was “going to the joint.”
                                          6


       At trial on the suborning perjury charges, the woman said Hall’s repeated

references to “church” where uncharacteristic of past conversations. It was her

impression that Hall “was trying to get [her] not to go to the deposition.”

       The woman had the same impression when Hall brought up church in the

second conversation. She testified that the two had discussed marriage and

children, topics that were “very important to” her.        She said she “was very

emotional” and “[i]t just really upset [her].” Specifically, she had concerns about

her relationship with Hall if she went to the deposition. In her words, “the way he

was saying ‘Don’t go, don’t go,’ kind of made me think, ‘Okay. If I do go, I’m going

to upset him.’      So that was the thoughts in the back of my head.”             She

acknowledged that if she upset him, she would likely not have a future with him

because “he would probably think that [she] betrayed him.” She agreed that she

felt guilt-tripped by Hall.

       In describing the third conversation after the deposition, the woman testified

Hall “was very upset with [her], very upset, very angry, kind of acting like it was

[her] fault for everything.” She agreed Hall wanted her to conceal information.

Although the woman admitted Hall did not explicitly threaten her or promise any

benefit if she did not go to the deposition, she testified he “placed pressure on [her]

to not go to [the deposition]” and there was an implied threat that their relationship

would be at risk if she attended. She said the consequence of attending the

deposition was reflected in the third video, in which Hall accused her of not loving

him. She agreed it made her feel guilty and bad.

       The woman’s trial testimony together with the three videos constitute

substantial evidence in support of the elements of suborning perjury. Although
                                         7


Hall is correct that he did not offer the woman money, he was not required to do

so under the definition of inducement. In the alternative, the definition permitted

proof that Hall provided “a reason which would influence, persuade, coax,

encourage or invite a person to act.” A reasonable juror could have found this

prong was satisfied. We affirm the two findings of guilt for suborning perjury.

       B.     Obstructing Prosecution

       The jury was instructed the State would have to prove the following

elements of obstructing prosecution:

             1. On or about the afternoon [or evening] of May 5th, 2019,
       the defendant “induced” [a woman], a witness with knowledge
       “material” to the defendant’s criminal case to fail to appear when
       subpoenaed.
             2. The defendant’s act was done with “specific intent” to
       obstruct prosecution of Kourtney Hall.

A reasonable juror could have found Hall did just that. Without belaboring the

point, we are persuaded that substantial evidence supports the jury’s findings of

guilt for two counts of obstructing prosecution.

II.    Video Exhibits

       “The court may exclude relevant evidence if its probative value is

substantially outweighed by a danger of . . . unfair prejudice.” Iowa R. Evid. 5.403;

see State v. Buman, 955 N.W.2d 215, 221 (Iowa 2021). “Weighing probative value

against prejudicial effect ‘is not an exact science,’ so ‘we give a great deal of

leeway to the trial judge who must make this judgment call.’” State v. Thompson,

954 N.W.2d 402, 408 (Iowa 2021) (quoting State v. Putman, 848 N.W.2d 1, 10

(Iowa 2014)). Our review is for an abuse of discretion. State v. Williams, 929

N.W.2d 621, 628 (Iowa 2019).
                                             8


         Hall argues the three jail videos were unfairly prejudicial.2 Specifically, he

contends “[t]here was no reason for the jury to know that [he] was incarcerated,”

“[a]ny nonverbal observations of [him] were not relevant as these charges deal

with verbal statements which can be observed without video,” and “[t]he State

could have played the audio alone.”

         It is true the videos depicted Hall in jail. But the court instructed the jury to

“make no inference as to the fact that the defendant was accused of another crime

or that the defendant was in the State’s custody.” The instruction mitigated the

prejudicial effect of the jail setting. See State v. Plain, 898 N.W.2d 801, 815 (Iowa

2017).

         As for the nonverbal content in the videos, that content was highly relevant

to all four charges. Hall was clearly aware the calls were being recorded, and he

used facial expressions to signal the importance of his request. For example, at

one juncture, he looked directly into the camera and blinked repeatedly. He had

strikingly different facial expressions in the first two videos, when he was

attempting to cajole the woman into not attending the deposition, as compared to

the third video, when he was explaining the consequences of her attendance.3

Audio alone obviously would not have captured those expressions. See State v.

Davis, No. 19-0929, 2021 WL 616148, at *11 (Iowa Ct. App. Feb. 17, 2021) (finding

no abuse of discretion in the district court’s admission of bodycam video where the



2  The State raises an error-preservation concern with respect to the third video.
We are not persuaded by that argument.
3 Hall argues the third video should not have been admitted because the “[t]he visit

occurred after the deposition.” True, but the video was highly probative because
it depicted Hall’s displeasure with the woman for attending the deposition.
                                          9


district court noted that “the video in itself [could] be remedied with an instruction”

and “the circumstances” were “a big part of the State’s case”).

       We conclude the district court did not abuse its discretion in admitting the

videos.

III.   New Trial Motion

       Hall argues “[t]he district court abused its discretion in overruling [his]

motion for new trial because the jury’s verdict is contrary to the weight of the

evidence in this case.” “In contrast to a motion for new trial brought under the

sufficiency-of-the-evidence standard, a motion for new trial brought under the

weight-of-the-evidence standard essentially concedes the evidence adequately

supports the jury verdict.” Ernst, 954 N.W.2d at 60 (citation omitted). “A new trial

is appropriate under a weight-of-the-evidence challenge only in the extraordinary

case in which the evidence preponderates heavily against the verdict rendered.”

Id. (citation and internal quotations omitted).

       After quoting the weight-of-the-evidence standard, the district court ruled as

follows:

       [T]he evidence preponderates heavily in favor of the verdict
       rendered. The Court listened to the evidence and recalls it distinctly,
       and there was considerable evidence, direct and circumstantial,
       supporting each and every element of the crimes that were charged
       and that the defendant was tried for.
              There is no question in this case that it’s even close, even a
       close call, even anywhere like that. In this case there is plenty of
       evidence supporting each and every element of every charge that
       the defendant was tried for. The evidence clearly supports the
       rendered verdict. So the motion for new trial is denied.

We discern no abuse of discretion in the district court’s ruling.
                                       10


      We affirm Hall’s judgment and sentence for two counts of suborning perjury

and two counts of obstructing prosecution.

      AFFIRMED.